UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement Pursuant to Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 PIEDMONT OFFICE REALTY TRUST, INC. (Name of Subject Company) MIRELFIII REIT INVESTMENTS, LLC (Bidder) SHARES OF COMMON STOCK, PAR VALUE $0.01 (Title of Class of Securities) (CUSIP Number of Class of Securities) Copy to: Ronald M. Dickerman Simon M. Nadler, Aaron A. Ghais MIRELF III REIT Investments, LLC Shulman Rogers Gandal Pordy & Ecker, P.A. c/o Madison International Realty, LLC 410 Park Avenue, Suite 820 New York, NY 10022 12505 Park Potomac Avenue, Sixth Floor Potomac, Maryland 20854 Tel: 212.688.8777 Tel: 301.230.5200 Fax: 212.688.8774 Fax: 301.230.2891 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee * For purposes of calculating the filing fee only. Assumes the purchase of 23,620,000 Shares at a purchase price equal to $3.00 per Share in cash. o Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration Number: Filing Party:
